Case 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 1 of 9

sy) yeU} AJOoU} SJJUlE[g “°7 syUosoid oY} 0} L [OZ WI ZUIIEIs IBY} 10 SJUBPUSJOC] SY} SULA[OAUT

‘€ ° SAOIC [[IM puv UBD JJUIe[g PUR SAJIIORJ SID B OUI UOSIOd SURI], AUB 9910} JOUUBD SJUBpUsjod
DULL “[ :Aq posloosJopUN pue 0} poyefos APOLIs si ‘ased SIU} Ul SurpIeAoid Jo pooyrlfayly SJynuretd

SJUSA

‘Jpurelg isulese uoneryeros pue youne
JEOWS Pd}OBIE] B PI}D9IIP SHC Je} AJNSo} 0} BUIT[IM SJUOI[O puR Jfeis s vYysIePy XO o[dy[nur sey JpnUleld

‘OATIIIVU PUB SUNTL[O SJJUle]g Jo yoddns ul sousprasd Jo yunowe
dU} BulapIsuod ‘a;qeuOseolUN Ud0q SARY SJOJJO JO]UNOD sjUBpUayaq [e19UdS Ul YY) OK] dy} SI ONssI Je OSV

‘uoljoe ayelidoidde oye} pue ut days snut WNOD SI} JO

 

‘JUQUIOTNOS JO SSo[PreBol JpHUIe[g 0} UOEpoUUIOTIR
WOOI-I[BUIS ples oprAoid sn! sJURPUdJoq SOJoJOY], “oINsesU! JoyJO AroAd AQ pur’ A[[eSI] ‘dovJ-jnoge
ONUIJOP BIST SIU, ‘SUOSROI [EOIPOU! OJ WOOL ]SUIS B SorINbol sjJnule[_ 9Aotjoq MOU SjURpUdJOG A]IeI]D

"KIDAOOSIC] PUL JUDSUIDTNOS PIOAR 0} JOpIO UI BUT][e}S UIEq
savy Ao} PUI pure “WV dU} SoIWIOIA puke [eSdI]I SI JUOWOINES Jo UOTLINdI}s & se ,,WOO! d[BUIS,, & JO IdJJO
sjuepuajaq [ediorunyy oy} yey} SOADTIOG JJHUTe[_ ‘AOUSTJUOS JUIUIA[HOS 1U9D9I SOU! 9} BULINpP payels sV

“19JO AUN’ SAT UIA VAV PUL
JO Maldg eYL AE[OIA OF onUHUOD ‘yey Pood UT aLHOSaN OL ante syuepueyog [ediouny oy,

"pLOE AD LI ‘Burpuod yinsmyy s Jynureyd
0} JUBATAI O1e YOIYM S]UaUdO[sAap PUL SJUDAD SUTUIDNUOD JINOD 94} S}epdn 0} 10119] SIU] SUIIM We |

‘Sue AA oJesiseyy read

1ayjo'T-ojupdy)

LIQCASLT “WINN ase)

aS Old
Jhurelg Zado7y yeueyy

6107 ‘T sndny

LOOOT AN “4404 MON
Gop Wd T= SAY 6192 "bs Ao[ou OF
a7 B.SISeA [VAIPIY S9}VIS poy

i AROS suey L euo

  

 

 

 
Cag

pORIISIP 0}
JO UOIssas

BIA poyod

pue paju
SIq) Ul

ase AY] MO
A

‘LIOZ 90U

JINUIS|

osu},

s JFIUIe]

ayy Aq
uMOUY Uo

YIM asou}

 
  
 

Ky

$@ 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 2 of 9

 

‘AOABYA] LO} UNI B SULIOPISUOD OS[e SI UOSUYOr Ad107D Jayvads

 

"JUIS [VUOISSAISUOD BIO} UNI & SULAPISUOD A[po}AOdaI SI SdLIOT, WYO UewMpuNOD

‘[nyssooons
IJETOZOU JUSUTITIJAS JUDAS SY} UI (SUOTTISOdap UIYM posoyIes oq 0} AUOUII]sa} pue sjUdUO}eIS
DUI) SSOUJIM/SOSSOUJIM PUP SJUSUINIOP SUIWIEXd SB [JOM SB ‘OAIJOSIIA YO 0} SOYSIM SIJIUIE] |

 

“AIDAODSIC] BUINSAI O} IJISOP SJJMULe]g WIJ
POUL SUOTIEIJOSOU XNVJ JO }XJUOD OY} UIYIUM JJVUIe[_ Wo ueppry Jdey Sursq ‘syuRpusjaq sy}
d oy} Ul speloyeW AJOAODSIC] 1dYjO pue s}UDTUNDOP puke sp10dd1 DY} ae OS ‘YSNoY} ATISIOAUOD

ur
Q

‘sTy} s}daooe JJnUure|g ‘UeLOdU ose Splodel asoyL, ‘(NOD sy} AQ) Japs
] pue poyeso] Useq savy pure ‘sad JueWOdUIT ore SPIODII OID IO\SOJ pUR NOD ATW] sjpnUre[
‘anpAadAo
T1VM St (Ssad01d A1DAOISIGL POPIS OA} B) ATIAOISIGG JV} IAIIPIG IWITULBIT 3Y} UT yNq ‘asBd
JUIUIIIIIOS 10} 1DJJO 19jUNOD syUBPUIJag [VdIOIUN]A JO MITAIT S,JANOD SITY} SPVML HULL

‘aansodxo puv Ajlyiqely [Vso] A13q3
ABY SJUBPUDJOGg [edIoiUN|A 94) sdeyjag ‘3[}}98 sJUBPUIJOq 09 A194) BuIeds 9dUIS SdeYysod
hanaesauonunodou JO SULI9} UL DATQIvOId A[P[IW SuruI0s0q A]}UI90.1 ATWO 2.18 SJUBpUIZIG

"S[ENPIAIPUL SURI], |[@ JOF Ul BPoYsi|qeyse oq [JIM YOY oy] Jopun palsaoo
pue spoou [eoIpowl JpNUrIe]g pue ‘pose aq [[IM ‘SsoSWIOH] JOONA) OU} JO SaIn]ley Sjf SUIUIBOUOD
une, ALIp §,A}ID ou} ‘[eL 0} spood0id ased SIy} JI SSO] 0} SUIOZ o1e SJUBPUIJO SY} BOJoIOY

iY
4p

‘AIO\S 10 ‘Sp9oU SJJUTE]Y SBULYO [[IM SPIOIOI SJJUIE] JO , MOIAAI,, JO JUNOWIY ON,

‘WOOL O[BUIs & JOF poau ayy AT]eINedso pue SuIpnyoul
Is AWM JUROTFIUSIS Aue Ul pasueyo JOU SAY SP9dU [VIPOW! s JJ WUIE]_ ‘sed sIy} Jo sasod.ind 104

‘sso00jd oY} UT SIYST
{ POJJOIA sjuepusfag jedrorunyy ey} Pooley] oy} sjioddns pure ‘Yynure[g powsey savy (sisi
durpuazap pue Zurosse Joy Jyuure[g Aq pooustedxe uoNel[ejos oy} pue) YOY 24) Jopun spoou
Ly PIEPOLUWIODOB pu SSoIppe Solouade [edIoluNW DAN WeJojpIp YOIYM UI ABM JUD]SISUOSUT 3Y ],

‘sjuBpuajoq
O pales solideo ay} sasoosiopun sje} SIU], ‘SIVdA CQ] SEI] Je JOJ SJUepUajop [edioruNUT oY} 0}
aay (SONIIGesIp pojusuINoop sjynureld poopul e) WOOL s[SUIS & JOJ SpddU [POIPOU SJHUIe[

yn
pq

‘S[ENPIAIPUI OND pue sues se yons (suoepowuosse sqeuoseal OJ) spooUu [BOIPoUT
eloadsa ‘sIayJOA Man Jeong) ssojawoy Jo spsou ay} SuNosjsou uo uJoyed e savy sjuepuszoq

 

 

 
de 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 3 of 9

|
*‘suOIpeT}OSaU
UNVJ-poos yuasqu’ SSULIQ ATOAOISIP [VLD OAC YOM AUIHAIS [VWLAIOU 94) Dd¥y 0} SULARY
SJUBpusjog [VAIDUNIA, 9} YIM “JJQUIe[ SY] 0} POpIs/oUO AIDA POWs [[e SeY SIU] JAAQMOH

 

 

 
 
 
 
  
 
  
 

“SplOOOI S[JMUIE[ JO SulJodur oy) Jepnonsed ul pus ‘sy[e} JUSIUIDT}IaS Jo Sud} UI SuOle
SSUIY} SAOW 0} ‘IBZ SN) LINOZ siy} Aq Uaye} sdojs AUB ay} sayeIOdIdde pue saziusooal ATUIeYIIO JyNUIe]

‘(aseo sui ul Adoyens jeantjod pue jeSoj ev) SHC JO s,eyssey] ye poysiom oym sjenprarpur
JO. SpUnID ajndasoid 10 pue JUDUNDOP ‘oJVSNSOAUT 01 Parle} [OG DAN oul (uONoaIIp sIoAeU OU) 12)
pue oIsejgog JoAey] Jey} SWITRID 0} JURADIOI JIB [eLIOJeW JOJO puke s[rewo ‘AuOWT}S9] S,UOsUYor Jayeods

‘ooid yjearsAyd si Jo soua\stxo
‘JOC PUB sd1JJO SJOABW OY} WAZ STRIOIJO se [JOM se ‘JIoUNOD AyD JOJ [asuNOD [eI9UayH payee
uosuyar Joxeads ‘OOUSPIAD JU} SULMAIIADI JOR ‘ULYSNOD uBas Japyeis UosuYOs Joyeads 0} ZuIpiosoy

‘JUDAS OI;qnd
@ JB SIUSPIAD Jo JJO-puvy SI} poyndoxa JJHuIe| ‘s BYysIe|] Je polindd0 YOIYM SoUILIO Jo Joold jeorsdyd
YM UOsuYyor poyudsoid JyUTe[g Joye JVd4 se] sed OY} UT POA[OAUI APOAIIP 9UTBOOq UOSUYOL JoxeEdS

‘pouissuos
SI AIOAQOSICE PUB ME] OY} BIOYM JUBAD[OLII SI SUBIOIII[Od a[IJoid YZIY se S[ENPIAIPUI dsoy} Jo sNye}s oY],

‘LLOT JO JoulUINS oy} UT yoRg pousddey yeyM Jo WOY0g dy} 01 199 0} ABM ATUO dU} ST AIQAODSIC]
‘JYZISIOAG [OC Jodoid Jo you; pus dn-s9A09 ay} WI poyjoueq solu} |] V

‘(oreme ATeuosiod forse; gqaq JoAey
pue ‘uosuyor 1ydg sem Os ‘s eysieyA] ye SONSST OY) JO WEME SEM SOLO] UBWTIOUNO.) sBuIposoojd asou}
‘{NOYsNoIyy| poweU ATIOIIP UI9q DALY PUL Ul] POA[OAUI ATJOOIIP WB DAOGE POUOTJUSUT S[ENPTAIPUT SOI} [[V

‘S[ENPIAIPUI SsoU} JO 9dIU} [fe Wor AUOUITISS} pue sJUOWINIOP MOTASI pure jsonbos
07 1Y4SIs oY} aARY [[IM JFNUIe[g A[[einjyeu usy} sored usaMmjoq poyoeos aq yoUUeD JUOUTATHAS JI Aan

“(yonpwossrui
JO ston eso] [e ‘s VYSiepy] ye Avys S JJ UIL|Y 0} SUI 10 JOC/SHA Wo1/o} TO BOUND 1ayj}0
pue sw q ALY) SUIPNPUL OISe[g JOABTA, PU SILIO YL UBWPIUNOD ‘UOSUYyOL Ad10D JOyVOdS Sso00R

0} JUSII S]y ye Waiey prnos Avjop Aue sy ‘A1dA09SIC UT AB[aP 19q}INT OU 9q P[NOYS 19} B10FO19 T,

 

 

 

“uosuyor
Aayt ads PUB SILIOL UBUTPIIUNOD 10} IUIBS I pazi[vor a1e UONeArdse [VIHIOd Sty Jl ajquyreavun
pusy Asng ApsuTWMpayM19A0 DUIOIZG Pjnod pue PHjJodoy [VI USpIsa1g & [JS SI OISe[_ag AOA]

 

 

 

 
Case :17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 4 of 9

pue a8paymouy syynurerg ‘opesop ysed oy} 19A0 SfopOU UOT]UD}AI-JUST]O pue aedyJeoy USALIp AdTJod
0} ‘UOINNQUISIP WOpUOS WO aBuLYd pfalf oY} SY “A[OOIIP UOTIAJUI PIOAR 0} SuISeueW sIIYM ‘asvasIp ay}
LJ SSOPUNOS SUISO[ f9dUIS IDA SOUT JUOIZ oY} UO SuUNYSY Ussq sey pue B66] UI WyoId UOU paseg
Y UH ‘UONUSASI ATH ® JO} Joyeonpa Jood & sv yom uRsaq JJNUIe] , ‘Sapedap OM} sueds
2AOW ,SQIV-JO-Pug, 241 Jo soul] JO sy) UO YOM Ised sjpnUIe[g Oo} anp (SaAai[aq JynUIeId)
wed a8se| ur ‘ainISU SCIV IS YIOX MON OY) UIYIIM UONIsod B paJajjo Useq sey JFNUIe]g “IOAOMOH]

    
  
 
 
 

‘diysMol[ay Sui JOJ Uasoyo oq 0} YSNoUd a}eUNLIOJ JOU seM JJNUIL[

"QOIAJOS S1[Qnd 01 PayeoIpap dji[ & OF pu [OOYIS Oo}
UINJaJ 0} JOAS UL] POUsSUId}Op dJOW! SI JJWUIe[d pue “Jajso0g JIUAPYUOD eB Ud9qQ SPY SdUDIIadxa sJOYM YL,
‘ul99189 J[9S sJyuUIE[g uO yoedul! sANIsod

snowious ue pey ‘diysMmoy[o} ou} JO] ayepipuvd v Bulaq UdAD S]JHUIe]g pue ssadoi1d uonesydde oy 1
“SoINjIVy pue suOIOR sJURpUdJoq

9341/0} ONP SIOM XaS JVAIAINS/JOONS Ul SUISeSud []Ns pue ‘ssojowoy Ayyeso] o[1YM SIy} pip JJNUIelg

‘(plaeq Osuoydyy owmond JOUISAOD 0} JasUNOD jesJoUaH Aq poMdIAJo}UL SUING
Ayfenquard) SMOTAIOLUI PUNOI [BUT] OY] Poyoeel pue “pomalAsoyUl sem’ dIySMOT[oZ aU} JoZ porrdde Jynuielg

‘wBIZold diysmoy[oy aye}s o1idurq a1eis
YIOX MAN |OY} UINIIM dIySMOT]a} poyeoss A[Mou v Joy A[dde oj podesnosua pue (eis uoser ‘AopN], plaeq)
JoquieyD salndaxy oy} WOT] STRIOIJO SAN Aq pojovjuos sem JJHUIe] JBoA Ise] ‘poreys AjSnolAaid sy

"SUOSBOI [CIOAIS JOJ UOLIOSSE SIL) SOYLUW JJNUIL]

‘JUSUILWUT suUIsos ‘oakojdwa ojeys & se URIS S JJNUIeL ‘ayn SUT
IV .queoH jo juounredaq aye1g YIOA MON Oy? YUM Qof mou B SuNIE}s JPHUIE]Y 0} Oodsal YU

ID] O[QISID St JJHUIE[g YOIYM faled 1ajsOJ DAN ul A[snotaaid sem oym ouodur JO] ‘soo1adasg ATIWey
pue UdIPPLYD JO 2XYJO 81S YIOA MON JOpuN diyssepyoyos adayjoo Mou Jo seme ouledaq Aude JJ UIE] g

"T][@q Oy} Ul odaTJoU AyuNnuIWIOD
Apeyousyps Suipuoye uo spusjul ynureyg ‘ouoyd e1A aduasajuod JUSWATES SNOIACId ay} SULINP pojeys sy

*Yoom }xoU Jo SulUUIZaq
‘UNM sjuRpUasaq [ediorunyy sy) pue LNOD aq] apfAoid oy ajnpayos [oops B osAeY pfnoys JyNUIeT

|
|

| IEA OY} 10; suv syHUIeld

"UOT VITF.ID SSID 10 SY[V) }WIUIITI0S
Wo7y apise ‘ansst ayeredas & se A1DAOISIC, SSNISIP 0} 9IUIAIFUOD B SUTTNPIYIs 3.1N0D SIy} 0} aJquuowe
T JJQUIC[g ‘plvVatoy guios ALAoosig  a[quynbea pus [NJsuUUvIW UT asesUD 0} SOYSIA JJ HULL

 
Cag

Adu} suoT}s

[eds Jopun f

Yor
‘Ty jo uo
YyoryM uory

WOI} peoly

UI} FO yno 4

|

5@ 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 5 of 9

Aos Au'yleoy @)susourauueyor
sUJOW suUeYor

A[OOJIP “OUJOJ] SSI] OeIUOD ABU
anb Aue sey LNOD oy) Jl OWIUROUT OY} Ul ‘OUdIOTUOD JUDTIOTES 1XxOU OY) SULNP SIoquIeYo UI JO
DO[IJ FOUdpUOdsaION YSNOIY} WNOD oy} YUM S[lejop dIp190ds sJOW SJeYS 0} SUI[[IM SI OANUIE[

“QUedYI[VSY SSV[d ISI} Sopnjoul
Beyoed sjljoucg ve Aofud [[IM JJNUIe[d YIOM SUIdOG JJNUIe[_d 9dU0 ‘sdAO[dUID OUT} [[NJ B se pu
AIq syefoig [elseds ay} Jo INO SUIYIOM oq [[IM JJUIe[_ Jey) JOVJ OY) se YOns ‘JyNUIE[ seme
bd SY] JO S[IVIOPOWOS 0} sv IINOD SITY] WUOJUT 0} UINO|Y SIT WOT UOTssTULIad PIATodeI JFNUIL]

3
st
S@

‘(Quoddns sadoid oui popsoyze si JynUre[g poprAoid) yom pure jooyss
JOM SY} [puURY 0} 9/qQe 9q [[IM JJIUTe[_ Jey] solde YO JJNUIe[_ pue SUIOW Sl ‘SIOW sJey A

“Te

WOd 1,UOp s}UdWIdO]DAOP SOUL, “UONINPS ponuljUOd s JJNUIL[ POATOAUI SABMTL OALY JURAIOS

 

orqnd e

-yed sosse

usa ‘og

ANT
O18 IIA

sv) Joma
ouueyor

UlWOIEq S]JNUIe]q SUTUIDOUOS SUOISSNISIP ‘adaT]OO 0} WINJoI 0} suBTd [Jey SJJMUIE[ JO SUID UT
"UOISIDEp SI} poyloddns suo s| pue “(SULyIOM dM) ow}

{9/ada]]09 suNsal A[a}VIPSWIUI 0} dIISOP OY} possaidxo JJMUIe] “UOTESJOAUOD OUTeS SITY) SuLING
‘SUIIOM Syeys AT[PUTJ JFUTET

eyreae woddns pue diay jeuoissayoid aq [IM sJ0U} 1eY} adpo[MOUY dU} Ul LOJWOD soye] JFNUIe]|
‘gyeIs JaIS sty} Jo a[dood ay} JOJ SyJOM OUII-][NJ e 0} ‘QOURISISSY
Iqesic{/ol[qnd pue ssoussojawoy sUOIYD Jo afl] B WOT UOT IsUe oy) SUNESIACU YIM (aTQuTIeAR
pe pue saoiAsas ‘ooAo[duie suniny Jayjo Aue se oles) oouvysisse pue jioddns pasojjo suo] sj

 

‘(ueyeyUR] Jamo] 0} posoddo
[| SulusO7) powley s, AURg]Y JO INO SUTyIOM 9q [[IM JJHUIE]A JY} POWJOJUT Sem JFMUTE]Y “OUIOW
IOUS [eUOISsayoid pue sININSU] STV SY) JO peoy JUdIINO oY} YIM sUOISsNOSIp JUdde1 BuLING

‘INS JO. ‘SpueIs [IS SINISUT SGIV HOC SAN ou} 38 Alunjioddo usw Aoj duis oy} ey}

poinsse tapq sey JJWUIe]g ‘ounjny JedU AIA OY} UIYIM OININSUT SQTV 24) Je YOM UIBEq 0} poyse oq [IM

JsHureld F

BUI SADI[9Q 01 UOSBAI SLY JJNUIL] ‘Poyl] SAY P[NOM JNUIe]g UY} JosUC] USyeI sey wt YsnoyIV

‘(SOATLRIPIUT YOIBOSOT

pue Asrjod pue uonusasld poayejad Joyo AA XG ‘,suUBIL ‘Ss, UOWO A, ,) Wodxo pue uRLNsUOd/IOSIApRE

urp

UB SB IININSUT SCV OU} UUM poyJOM JJUIe]d “dA Ise] UONIsod oy} pasojyo Buloqg 0} JOU

‘puewiop
Apuey owiedeg ‘Aorjod pue me] Sureass Jo ,.ssadoid oy,, pue ‘AdIjod Me] JO UorsuayasdWO9

 

 

TT
Case 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 6 of 9

‘uapusdapul Aljeloueuly SUIWIOINq PU AOUOUI BUIARS SPIeMO}] S)LIOJJO pue ‘ssoUsso[aWIOY
wo adevoga syjquiesd Ul ‘ATferoueUly JJHUIe]g IsIsse 0} sjURpUajog jedioiunyy dy} JOOIIP P[noys WNod siyL

‘OWUBIW SY] Ul SODIAIAS JOJO pue
Suisnoy eyeudosdde UM IFUL, SUIPIAOId JOA9 PIOAB O} POMOTP 9q JOU P[NoYs s}UBpUsyoq sedioluny

 

‘syuppuajag jodisiunyy ay
wMod SadtAsas aypiidosddy fo Jayas sof aiqisyaut {num g ayo jou pnom {jeq ou} SuuNp AN oreisdQ
WO, pUB/O} UleI] VIA BUIINUIWO? :Jar[os ferorpnl suvoul I] asnedeq UOTOUTISIP [eso] JURWOdUII Ue SI SIU]

 

 

:suldog
yAo An Rosser 99UQ UDA ‘(polisg & 107) SsajawOy ‘uonIuyedg Aq pue AT[Vsa'T og [TMA FOUL
“IOJULM, BIOJOQ SUIIOWUOS a[QIseay ST AID YIOX MON Ul BUIAT JOUJOYM Ssosse [IM JJHUIe]

“SYJUOW Mj B 1SKa] 1B JO AIOJSIY YOM B YIM" popnyoul sqnys Aed ‘gol jWOWUIIAO0S,
8 YIM YUapNys & sv SPIO[PULT 0} SATIOB.IIE SIOUW 9q [[IM JJUIe[g ‘SWOD 0} SYJUOW J9jUIM BY] JO SUIS} UT

“WIIO}
3uO0| just Lede ue 10} A[dde pure a3e90] 0} sWOJJO SIJNUIE[_ JUSWI[AWOd 0} JUROU AJOISIY YOM &B fAIOISIY

Jom & Zurpying a[1yM a[qissod AouOW YONU se DABS O} DIB aININY oJVIPOWUI OY} JOJ sued JynUIe[g

“poyURLIVM, PUL SNPIJOAO BUO] SI ‘sPooU [POIPOU SJJHUIL[ SISOW YSIYM SUISNOY BIA ‘SLD SIU} UIYIIM Jor[oy

 

"SNOJOUINU S18 SUIODUOS Ajoyes Joyo pue ppOyA] You[g ‘Aouedns90 JO aedIMWIED
ON U}IM OIpnys JUatUaseq & Ul BUIPIsal ‘UA YooIg Ul UOTeIO] 2 ye ,.3umMenbs,, Apuasino si JHureld

‘papsau se ayejsdy) woody pue 0} [aAed} 0} URld sJpHUIe[_ Jo seme S| DUINO “S|
‘JSV9| 18 ‘SYJWOU [BIOADS 1X9U 9} JOJ UOTTUIJOp Aq ssajawoy
9q [JIM pue (asegy @ INOYIM ‘ooUpIsal-[e3o] OU YIIM) ssofaWOH A][eoTUYyos} pue A[eS9] [[ Ns SI JyHureyd

:SUOIIPUOD BULAN] pUILAIND sJWUle[d

‘UO eAsTUTUIpYy AyLINnIIg

[eres at pue VAH DAN WAOpU [PIM JJHUIEL ‘suoHE[Nsa1 pUL Sa[na 9}v)S PUL [BdOT [[V 0} BAY pL
1

TEM FUEL ‘syyauaq ayqud A0F ajqisya AadUOT OU SI PUB “SUTYIOM ATVUY sl HUE way AMA ‘OsTy

*‘papaeu pasmbay usy AA /I 9SBD SIy) ‘Ul ajedinaeg
OY 10 puasarg 9q 07 ApTIGe sMUIEY JVdwy ION TAA ‘SASSBID SuIpuayy AQ/puy SUTIOM

SLL8~ELV-B1S
Joyoriq “oIninsuT SCIW-HOGSAN

 

 

 

 
Cal

Aq

J Wi JUDAS pasnso] AyUNWIWOS ‘or[qnd e ploy 0} suruueld si syysry [eUOLMMSUOD JO} J9}UDD su

-SUPI I,
isnsny oe

uONOUW S|
Aotjod saa
jeuonnyy

i}
jo
SU

ja

0) 19q UIA}d

B sUdIS

P

su
"[T ore fg

i

useq 14

yied ut ‘sju

OU

Se 1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 7 of 9

“SOIN[IGRSIP poJUSWINIOp YUM ssou} AjjeIoadso ‘sIayIOA MON OND
|] P9dBJ SONSSI SY] JO aSUdS Jo}}0q B dOJSAOP 0} PUL UONPUWJOJUT SJOW JOYeS 0} Jopso ul (¢7/8))

“poyseol 9q JOUULD JUDSWIITIIOS JI ‘VID sse[D
jure[ gq SU]psresas [osunod 9 se ul days Ajyenudiod 0} zo “(Wajsks SHC J98Ie] OY) UIYYIM WAOJoT
AUT JUSWATNEs YONs jI,) SY[e} OWAITIES YUM JJHUTE[ pre o1 ul Suiddays Sursapisuos si syysry
2) JOF 191097) 9Y} JeY} UNOD sTY} WIOJUT 0} pazioy ne Useq sey JyNUIe][g ‘payeys Ajsnotasid sy

SUONEIJHAID SSL) 10J UOT] JAOddng 07 [vla}eIA| [BUOHIPpy pwgng
8 aye] Ul aug & sysanbay JpyQUlelg {UO vIIJH.19_ Ss¥[D JO} UOHOW S JJVUIe[g SuUIpsvsay

‘QUIOD 0} JOYJVOM JUOWAIUI pue SAeplfoYy oy} a10Jaq aq [IM sIy) A[[nJadoH ‘aseoy
ue ‘Zulsnoy W119} Suo] soyeoo| JFHUIe[g USM pure JI sored puv yNOZ OY) WIOJUL [JIM JFNUIe[

K J9A0 OUNb 1 ,UsI 11 “IOAO ISOW]P SI SSOUSSO[SWOY IIUOIYO YUM a[Ssns Zuo] syJUle[g ysnouyL
9Svd SIU} JO UONdSdUT SU} VOUT S}IfoUeq asey] JO poAlidap udeq sey JFHUIE[

"SQDIAJOS Poye[oJ Jaj[OYS pue ssoysuroY

AlQ00I O[IYM AQUOU DABS 0} AJI[IGe OU) °Z PUP ‘oyyeg pue doajs 0} YOIYM Ul JUOWUOIIAUD oJesYy
de)

HOS UIYIIM posnoy s]IyM Aofua sJayOA MON SSO[SUWOY JSOW YOIYM SjlJousq Jsosse] OM) OY,

‘sjuepusyoq ou} Aq Apsley Jo A[penbs poyeoy
sey JJNUIL]g pUv ‘pouJaoUOd SI JFHUIE] B19YM SONI UMO JOY) PAMOT[OJ JOU SAvY s}URPUaTEG

‘sJUS3e JID} JO sjuBpUazaqy oy) Aq UOTeI[e}OJ 0} onp wed UI pue ‘ssuT[Iey AdT[od Jo asnesdeq
EpuUdjoC] 9Y} WO sooIAJos ayenboape JO sores Jo asn oy} poAolus JoAoU sey JyNUre[g poopu]

 

“LIOZ Souls SUOTEpPOUTWIODNe o[qeuosedl

 

poprAoid

s0uRISIS

 

 

St

}0U SARY OYM <syuepudjaq fediolunj] dy) WI SODTAISS JO} D]QISI[O SUlelWol JJHUIEY yons sV

“ISS pue
d1[qnd SulAtese1 pure ,.ssoj-owioy,, A][eo1uyoo) pue Ajjeso] surewod JJNUIe| gow NUeU 9Y} WI]

‘9SBI SIY) Ul JIVJ PUL AL] JO 10},eU B Sv ayNdSIp UT [[YS 918 10 aJeNbapeul aie yuIod
HIJO lv SJUBPUIJaG [VAIIIUNA] 9Yy) YY SUOL|EPOWUIOIIE PUL SUOTIPUOD ay) Jo AuLy

‘QUI JO poled papua}xe
juauadR|d Je[IWIs Jo JajJoys B Ul JJNUIe[g ssnoy 0} snl ‘sjUBpUsjoq [edroluNP/ssoXVdxe} ou}

A} EY URY} sso] Jey sJoXedxe} oY} JS09 pinom Jolfor AreUTUMJoId sty] JO JUNOWe AreoUOW sy]

‘poproapun [Ns ‘suonow snoracid

Ul JJNUTE[g JOJ Sursnou/juouprede ue Joy Avd 0} syURpUdfaq dU} JapsO 0} LINOZD sIy) poyse sey JJNureld

 

 

 
Cas

B (1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 8 of 9

 

UONCVINJHAID SSVD 10f UOHOUW SJHUILLY SuIpsesas ‘1aded uo syuepuajag ay) 0j Avm Aue

 

UT puddsa.r 10 S}UITNIOP JIUIQNS 0) 19q Ws} dag 9}¥] JO 9)EP UMMIUTM & Sjsonbar jynuleyg yous sy

‘a[quuosval SUI99S ‘UOTVIHAID

SSB[) AOJ WOHOUL Jo ,AOddns Ul [VLIIIVUT JIUIGNS 0} JJVUIe[g 10 A9qQUIa}dag 9}¥] JO JUI[Peap/uOTsUa}xo

UNUIIUTU & “(pausaou0d si sotovid UOHOU pue sINpodoJd SJOYM aSed OY] SUIUT[WIeAs pue

sjuepuajoq Jo [ood ay} duryulys) yuowoes poyoras Apeasye aAey soled [eIoAds Jey) JOeJ OY) UI ouNyeu
SAINSOd PATJLJOI OU} SB [JOM SB “(S[eNPIAIPUL OWES dso} JsUIeSe pu JO UOTJeI[eJOI pue dn JaAod jeUajod
B pue ‘SIDA N B[QeJoUpNA JO Joo[sau dIWI9}SAs,,) ISVO SIU} JO WeaY UY} Jv SONSs! sNolJas dy} BULIapisuo7

 

"aD ,SsejD 10f Wotour yuaIe4 SjypurEld

 

0} PapVlal SJUIWINIOG SUlZIOdANS JIUIGNS 0} JUDAD SHY} 19JJv [IQUN VATS 3q 0} YSE P|NOA JJHUIBIG

“MOIA SJFIJUTE[G Ul ‘YSNs O} PIoU OU SI dJOYI ‘[[US “ased 0} ULOf 0}

SUIT[IM se OYM “(SJUBPUDJOC] SY} 0} UMOUY Je WOM JO SWOS) S[eNPIAIPUI XIS ]SBd] Je JO SMOUY JJNUIET

“UONCIIISD SSB[D JOfF UOHOU S]JUIE]q UdYSUIIS 0} JOpsO UI (SIP PIOBJ

pup sororjod jngjuey Jo uloyed vB Jo dOUaPIAD SB) OSBO SIU} UIYJIM UOISSIWIQNs JO} Sol10js J19y} WedI0S
pue|spunoss youq |[e JO S[RNPIAIPUT WO JeoY 0} DULY B SIOAMET MOTIL OS|E [[IM €7/8 UO JUDAS OY

aid AQ poqlasap sse[_D ou} Sululof 01 (ZuIpuLys [eS9] PUB) SOIIO}S JE[TWIS YJIM STENPIAIPUL OHTAUL
0} Arun

ddo ue se qUdA9 OY] SUIsn SATOO[goO oY) YUM SIYSY [BUOININSUOTD JOJ JowUaD AQ polsoy £7/g UO

JUSA9 OY) UL ojedronsed [yim JynUIeg ‘dospyoeq sonsnf ye1s0s pue [eoLojsly & Se SUTAIOS SJUDAD OS9U} YUM

sdep ‘
«PIO 00,

‘ode sAvp

“LIOT Ul Joe OsBd SIU} poly JFure]_ Joye
MOUS SHC ® 3e UOssod Japusy sid & YIM aIndsIp e Jaye posJopsnuU A[ssofasuds sem (S eYSIeIA[ JOJ
,| POWIOP SBA OYA JOIUAS JB9N?) B) 1B SJUBPUDJOC] dy} apuN UOsJod suBI] B “YIOA MON Ul JOH

“SOATIOUI

s]oadsns 9} 0} payngiUoOd [eNPIAIPU! ssofOWIOY B se SNILIS SUITJOIA OY} JY} 9AdI[9q SalJWOYINE pue

ysnf sexo] Ul poyoupe AT[eINIG SEM DOUDIIOdX9 SURI] JO ULWIOM UBILIOUY UBOLITY ‘ssayoWOL] V

 

snp OPDTL Ul Aj[etsodso ‘ssoyouoZ] 9Y} Je poJoIIP DOUDIOIA pUv sIBOYI|VaY Jo O9[Sou UO}

Suo} se yons ‘soouanbasuod [esoyejjoo Jo Jaquinu & WO [eye} SAOId (UDO) URd ssoUSsa[aWIOH O_O TL

wo pub

‘yeop pure oj1] ‘souRWOdUIT ysOUTIN dy} JO SIE BS¥O SIU] UIYJIM sonss]

“a[qIssod sv sjenprlaAlpul Aueul se
UT 9A,OM SINS 9G 0} ULM 34 “YRads O} Os JUDIAPJIP SYOO] ,ssousso[swWoy ‘.JoUIINS oY] JO yeod oy}

|

BULING SI{qIssod Sv IPIM SB SIOQUIOUL SSeTD JO} SUTUDIIOS JOJ JOU 9Y} JSed 0} SUIT] SUIOS OFI[ P,dM JOAQMOH

ow} Sy

* MOQ Sse[Q Joj suonow syznUrey_ Aq i a10Jaq padeyd onssi Jo Ayxeyduros ayy se [Jom se
Nod oy} podsou ‘JynUuIE]g sy} pue syySsTY euUOTNNsUOD JO} Ja1U97 dU} YIO JeY} SI JUlod syynUTE[g

 

 

 
Case

1:17-cv-03014-VEC-OTW Document 164 Filed 08/01/19 Page 9 of 9

6107 IST IsNsny

    
 
   

as Old JHU
Zado'T yeni

paniwang Aqjyoodsoy

‘sJUBPUdJaq OY} YIM SUOTFENOSOU ONUTIUOS 0} BUIT[IM ST JJHUIe[

yurejdwios Ppopuswe puodsss s JINUIL] UIYUM spew suoTesa]e ay) Woddns yoryM (sassouyiM Sulpnyour)
QOUSPIAD FO JUNOWe o[QvuOsRaL B sey JJQuIe[g AJOAODSIC, WJ ede USAD JEU} JORJ OU} SOIWIOPIOI DATIUTL[

-aiqeuostat ud9q SAY SpUBLOp s]pHUIe]g ‘sIVdA OM) SNOIADI DY] JO SJUSAS dy} Woy ssBds [eoIBopoysAsd
quoueulad Jaygns Kew pure ‘ssoussopswoy [euoTIppe Jo sivaX OM JSeI| Jv BINPUD 0} P9dJO} ‘ssoyoWoy spe
‘JSUIESE Poyelyejol UY) ‘JSUIESe POYCUIWILIOSIP seM JJUTe][_ JY SI UNODOR STJWUIEL Jey) BULIOpIsuo;

 

 

 

‘suUOTeIOSIN,

MNULUO OF, SUNPTAA SI JJHUUIL[ fa]qvuosvoy useg sALT] spuvulog jusUIEpeS S]FHUIeL

 
